EXHIBIT 10.3

LICENSE AGREEMENT

THIS AGREEMENT made and entered into this 21st day of December, 2006, by and
between

On one side, [**********] CONFIDENTIAL TREATMENT REQUESTED having address at
FUNDACION FATRONIK, with a registered office in Paseo Mikeletegi, 7 Parque
TecnolOgico MiramOn, E-20009, Donostia-San Sebastian, (Spain).

On the other, [**********] CONFIDENTIAL TREATMENT REQUESTED, having address at
Adept Technology GmbH, Otto-Hahn-Str. 23, D – 44227 Dortmund, Germany.

The first, in the name and on behalf of FUNDACION FATRONIK, with a registered
office in Paseo Mikeletegi, 7 Parque TecnolOgico MiramOn, E20009, Donostia-San
Sebastian, (Spain) (hereinafter, “LICENSOR”)

And the second, in the name and on behalf of ADEPT TECHNOLOGY INC, a corporation
organized and existing under laws of California, with a registered office in
3011 Triad Drive, Livermore, California, USA, (hereinafter LICENSEE).

Both parties mutually acknowledge their capacity for the present license
agreement

 

[ ********** ] CONFIDENTIAL INFORMATION MARKED BY BRACKETS HAS BEEN OMITTED AND
AN UNREDACTED VERSION FILED SEPARATELY WITH THE SEC PURSUANT TO RULE 24B-2 OF
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

1



--------------------------------------------------------------------------------

WHEREAS

 

I. Both parties develop, license and sell products and technology in the robot
and packaging industry.

 

II. Licensor has developed a Parallel Robot (PAR 4 concept), hereinafter
QUICKPLACER ROBOT.

 

III. LICENSOR has filed a PCT application to patent the QUICKPLACER ROBOT,
hereinafter the APPLICATION, enclosed in SCHEDULE I hereto.

 

IV. LICENSEE is interested in obtaining a license of the aforementioned patent
application and the related technology, in order to manufacture a standard
product to be sold in the Territory specified in the present agreement.

NOW THEREFORE, LICENSOR and LICENSEE agree as follows:

FIRST,-OBJECT OF THE AGREEMENT

 

1.1 LICENSOR agrees to grant and does hereby grant to LICENSEE a [**********]
LICENSE in respect of the patent application to manufacture, market, sell and
service the QUICKPLACER ROBOT[**********] CONFIDENTIAL TREATMENT REQUESTED.

 

[ ********** ] CONFIDENTIAL INFORMATION MARKED BY BRACKETS HAS BEEN OMITTED AND
AN UNREDACTED VERSION FILED SEPARATELY WITH THE SEC PURSUANT TO RULE 24B-2 OF
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

2



--------------------------------------------------------------------------------

1.2 The rights and obligations herein will also be applicable to the patents
obtained as a result of the patent application which shall be listed in
SI-LEDULE II hereto. Any such patents shall be subject to all of the terms and
conditions of this agreement.

 

1.3 Furthermore, the license shall include all Know How and technical
information that LICENSOR presently owns or has available, or that he will own
or have available in the future, regarding the development, production and
operation of the QUICKPLACER ROBOT.

 

1.4 LICENSEE shall be free to waive his right to exclusivity with respect to one
or more countries at any time.

SECOND.- TERRITORY[**********] CONFIDENTIAL TREATMENT REQUESTED

THIRD.- EFFECTIVE DATE AND DURATION

 

3.1 The present Agreement shall enter into force at the date of its execution by
the parties.

 

3.2 The present Agreement shall have an initial term of SIX YEARS which shall be
automatically renewed for further one-year periods unless either party serves
express notice of termination by writing, six months before the end of the
initial term or any of the extensions thereof.

 

[ ********** ] CONFIDENTIAL INFORMATION MARKED BY BRACKETS HAS BEEN OMITTED AND
AN UNREDACTED VERSION FILED SEPARATELY WITH THE SEC PURSUANT TO RULE 24B-2 OF
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

3



--------------------------------------------------------------------------------

FOURTH.- EXCLUSIVITY

 

4.1

In return for the exclusivity granted, LICENSEE undertakes to sell a minimum
quantity of the QUICKPLACER ROBOT [**********] CONFIDENTIAL TREATMENT REQUESTED.
Introduction of the QUICKPLACER ROBOT in the market in every country shall take
place no later than July 1St 2007.

4.2-4.5 [**********] CONFIDENTIAL TREATMENT REQUESTED

 

4.6 …unless LICENSEE pays — with respect to countries of his choice — the
difference in license fees so that LICENSOR has received license fees as if the
minimum sales numbers had been achieved.

 

4.7 …unless LICENSEE pays — with respect to countries of his choice — the
difference in license fees so that LICENSOR has received license fees as if the
minimum sales numbers had been achieved.

 

4.8 …unless LICENSEE pays — with respect to countries of his choice — the
difference in license fees so that LICENSOR has received license fees as if the
minimum sales numbers had been achieved.

 

[ ********** ] CONFIDENTIAL INFORMATION MARKED BY BRACKETS HAS BEEN OMITTED AND
AN UNREDACTED VERSION FILED SEPARATELY WITH THE SEC PURSUANT TO RULE 24B-2 OF
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

4



--------------------------------------------------------------------------------

FIFTH.- CONSIDERATION

 

5.1 In consideration for the present Agreement LICENSEE shall pay to LICENSOR an
initial amount of 150,000 USD in cash. The payment will be due according the
following schedule:

 

  •  

Date of execution of the contract: 50,000 US$

 

 

•

 

1ST February 2007: 50,000 US$

 

 

•

 

Manufacturing release and delivery of 1st revenue production unit (1st July
2007): 50,000 US$

 

5.2 In addition, LICENSEE shall pay to LICENSOR

5.2.1-3 [**********] CONFIDENTIAL TREATMENT REQUESTED

 

5.4 Payment of ongoing royalties will be on a quarterly basis by transfer to the
bank account of the LICENSOR.

 

5.5 LICENSEE shall provide LICENSOR with a written report on a quarterly basis
specifying:

the number of units of QUICKPLACER ROBOTS sold in the previous quarter in every
country,

 

  •  

the net sales during such period, and

 

  •  

a calculation of the royalties due based thereon no later than four weeks after
a given quarter is over.

 

[ ********** ] CONFIDENTIAL INFORMATION MARKED BY BRACKETS HAS BEEN OMITTED AND
AN UNREDACTED VERSION FILED SEPARATELY WITH THE SEC PURSUANT TO RULE 24B-2 OF
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

5



--------------------------------------------------------------------------------

5.6 LICENSOR shall invoice the royalties to LICENSEE in sixty days payment
terms.

 

5.7 Failure to comply with timely payment will result in the obligation of
LICENSEE to pay interests at the legal rate per annum tom the date such royalty
was due until the date of such remittance.

 

5.8 Once a year and upon fifteen days’ notice to LICENSEE, LICENSOR shall have
the right to audit the books and records of the LICENSEE by a qualified
accountant selected by LICENSOR, to the extent necessary to verify LICENSEE’s
effected sales and payments of royalties. Such records shall be made available
to LICENSOR’s accountant at LICENSEE’s designated office. LICENSEE will
cooperate with and assist the accountant for the purpose of facilitating such
audit. All copies and extracts shall remain confidential and shall not be
disclosed to any third party. Access to such books and records shall be granted
at the request of LICENSOR until one year after the expiry of the Agreement.

 

5.9 If as a result of such audit, LICENSOR’s accountant determines that the
amount of royalties due was greater than the amount reported by LICENSEE in the
quarterly statement provided pursuant to this agreement, LICENSOR shall promptly
furnish to LICENSEE a copy of the report of its accountant setting forth the
amount of deficiency showing and the basis upon which such deficiency was
determined. LICENSEE shall promptly remit to LICENSOR a sum equal to the
deficiency claimed, from the date such royalty was due until the date of such
remittance. If the audit reveals the underpayment of more than 10% of the
royalties due in any quarterly period, LICENSEE shall bear the costs of the
audit.

 

6



--------------------------------------------------------------------------------

5.10 The rights to all products and Know How regarding the QUICKPLACER ROBOT
including new developments and Improvements, shall automatically be assigned and
transferred to LICENSEE in case LICENSOR becomes subject to insolvency or
liquidation proceedings. Should LICENSOR assign or otherwise transfer any of the
patents or rights to the Know How to a third party, then LICENSEE’ s right
hereunder shall continue to exist in full.

 

5.11 LICENSEE may market and sell the QUICKPLACER ROBOT under its own brand name
and with LICENCEE’s logo and trademark/s.

SIXTH.- COSTS

 

6.1 The costs derived from the application, proceedings and keeping the patent
in force in every new designated country shall be divided equally between the
parties.

 

6.2 The costs derived from the application, proceedings and keeping the patent
in force in Europe, USA and Canada will be carried by LICENSOR

 

6.3 The costs derived from the application, proceedings and keeping the patent
in force in [**********] CONFIDENTIAL TREATMENT REQUESTED will be divided
equally between parties.

 

6.4 The costs derived from the application, proceedings and keeping the patent
in force in [**********] CONFIDENTIAL TREATMENT REQUESTED will be divided
equally between parties.

 

6.5 [**********] CONFIDENTIAL TREATMENT REQUESTED

 

[ ********** ] CONFIDENTIAL INFORMATION MARKED BY BRACKETS HAS BEEN OMITTED AND
AN UNREDACTED VERSION FILED SEPARATELY WITH THE SEC PURSUANT TO RULE 24B-2 OF
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

7



--------------------------------------------------------------------------------

SEVENTH.- ENGINEERING SUPPORT

 

7.1 During the production period, which is assumed to take six months since the
execution of the present agreement, LICENSOR shall provide LICENSSE with the
following engineering support and assistance at LICENSOR’s expense:

 

  •  

Two engineers will provide support on frame design and general design.

 

  •  

One engineer to review designs, perform dynamic and structural analysis.

 

7.2 LICENSEE shall provide LICENSOR with a project plan that may be changed at
LICENSEE’S discretion to better meet schedules.

 

7.3 The above mentioned personnel shall be dedicated to the production of the
QUICKPLACER ROBOT and shall work according to the above-mentioned plans and
schedules and following LICENSEE’s directions.

 

7.4 LICENSEE shall pay for the travel expenses of the above-mentioned personnel
whereas LICENSOR shall bear the living expenses, should a displacement to
Livermore, California, he necessary.

 

7.5 Moreover, LICENSOR shall provide 2-3 current or slightly modified prototype
robot arms to LICENSEE at a reasonable cost and BOM with pricing provided
LICENSEE specifies what components are required.

 

7.6 LICENSOR shall provide a current prototype of the QUICKPLACER ROBOT for the
trade show taking place in Chicago as well as one engineer to support it.

 

8



--------------------------------------------------------------------------------

EIGHTH.- INTELLECTUAL PROPERTY

 

8.1 SCHEDULE II hereto contains a complete and correct list of all the patent
applications and/or patents concerning the QUICKPLACER ROBOT owned LICENSOR.

 

8.2 LICENSOR is the owner of the patent application(s) which is free and clear
of any and all mortgages, liens, security interest and charges and no person or
entity has or shall have any claim of ownership with respect to the application.

 

8.3 LICENSOR has not previously assigned or transferred the patent
application(s), and has not granted to any third party any license with respect
to the patent application(s) in any manner.

 

8.4 LICENSOR shall remain the owner of any and all know how, confidential
information form, documents, performance specifications, prototypes, computer
simulation models, current mechanism drawings, patents lists and documents or
any other material or documents that he provides the LICENSEE with for the
execution of the agreement.

 

8.5 LICENSOR shall be able to recover at any time the information, documents and
materials provided during the term of the agreement and in any case, at the end
of the agreement.

 

8.6 LICENSOR shall be the owner of the original QUICKPLACER ROBOT design.
LICENSEE shall be the owner of all improvements to the original design. In any
case, royalties to LICENSOR shall be paid based on the final design including
improvements LICENSEE will engineer into the ROBOT.

 

9



--------------------------------------------------------------------------------

8.7 LICENSOR, to the best of his knowledge, declares that as of the date on
which this Agreement is executed, he has no reason to believe that the patent
applications or the patents will infringe upon third parties’ rights and that he
is not aware of any actions or has reason to believe that third parties might
take actions to dispute or question the validity of the patent applications or
the patents.

 

8.8 LICENSEE shall be and remain the owner of any and all Know How and
intellectual property owned or created by LICENSEE before or during the term of
this Agreement and LICENSOR shall not be entitled to disclose or sublicense it
to third parties without prior written consent of LICENSEE.

NINTH.- CONFIDENTIALITY

 

9.1 During the term of this agreement and for a term of 3 years following
termination, each party shall keep confidential, and shall not use or disclose,
directly or indirectly any confidential information, or any knowledge,
information, documents or materials in any form developed pr possessed by the
other party.

 

9.2 Each party shall take all commercially reasonable steps and measures to
protect confidential information, to prevent an unauthorised use and disclosure
of such information and to prevent unauthorised persons or entities from
obtaining or using such information.

 

9.3 Each party may disclose such information to its employees to the extent
necessary to enable such party to perform its obligations hereunder, provided
that such officers and employees have entered into an appropriate
confidentiality agreement for secrecy and non-use. Each party shall be liable
for any unauthorised use and disclosure of such information by its officers and
employees.

 

10



--------------------------------------------------------------------------------

9.4. For the purpose of this Agreement, confidential information means all,
financial, technical, operational, commercial, staff management and other
information, data and know how which is directly or indirectly disclosed by
either party. This shall not apply to information of which either party can show
that it:

a)

was already in the public domain at the time of disclosure or entered the public
domain thereafter without any act or failure to act by the respective party, or

b)

was already known to the respective party at the time of the disclosure and had
not previously been obtained by it either directly or indirectly from the other
party, or

c)

was after the disclosure made accessible to the respective party by a third
party having no obligation of secrecy to the other party with respect thereto.

d)

was independently developed by the receiving party without a breach of this
Agreement.

 

9.5 LICENSEE undertakes not offer an employment to any of LICENSOR’s employees
without LICENSOR’s prior written consent.

 

11



--------------------------------------------------------------------------------

TENTH.- PRICING

 

10.1 LICENSOR will be part of a JV company, hereinafter JV.

 

10.2 LICENSEE shall apply a [**********] CONFIDENTIAL TREATMENT REQUESTED
pricing to LICENSOR based on LICENCEE’s [**********] CONFIDENTIAL TREATMENT
REQUESTED.

 

  d) 10.2.1-2 [**********] CONFIDENTIAL TREATMENT REQUESTED

ELEVENTH.- OPTION TO PURCHASE THE PATENTS

 

11.1 LICENSOR grants LICENCEE an option to purchase the patent rights regarding
the QUICKPLACER ROBOT indicated in SCHEDULE 2 hereto that may be in force at the
time of purchase.

 

11.2 LICENSEE shall exercise this option during the first 6 YEARS after the
execution of the present contract by providing written notice thereof to
LICENSOR.

 

11.3 The purchase price of the patent/s listed in SCHEDULE 2 hereto shall be
            [**********] CONFIDENTIAL TREATMENT REQUESTED

TWELF’T’H.- INFRINGEMENT OF RIGHTS, INDEMNIFICATION

 

12.1 Each party shall notify the other promptly of any actual or threatened
infringement, imitations or any other use of the patents of which they become
aware in order to jointly decide whether to take legal action against the
infringer.

 

[ ********** ] CONFIDENTIAL INFORMATION MARKED BY BRACKETS HAS BEEN OMITTED AND
AN UNREDACTED VERSION FILED SEPARATELY WITH THE SEC PURSUANT TO RULE 24B-2 OF
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

12



--------------------------------------------------------------------------------

12.2 Failing to reach an agreement, LICENSOR shall, upon request made by
LICENSEE and in line with LICENSEE’s instructions, file actions against the
infringement of the patent rights, and LICENSEE shall bear the costs deriving
from such action. If the involvement of the other party should be necessary for
legal reasons in any country, then that party shall become involved, and the
party interested in the proceedings shall bear all costs and expenses, receiving
any compensation awarded.

 

12.3 The same rule shall apply in the event of the validity of the patents being
challenged.

 

12.4 LICENSOR hereby indemnifies and holds LICENSEE harmless against any and all
actions, suits, claims, or demands whatsoever, including any losses, damages,
costs and expenses including reasonable attorneys’ fees connected therewith,
which it may incur or as to which it may become liable to pay by reason of any
action, claim, suit, or demand for infringement of intellectual property rights
because of the manufacture, use, sale or maintenance of PRODUCTS, provided that
LICENSOR shall be promptly notified of any such action, suit, claim, or demand,
and shall have a full right and opportunity to defend such action, claim, suit
or demand. Also, LICENSOR shall at all times indemnify, defend and hold LICENSEE
harmless from any losses, damages, costs and expenses including reasonable
attorneys’ fees sustained by, including, but not limited to, LICENSEE (including
its subcontractors), purchasers, customers and/or end-users of the PRODUCTS, or
any person/entity arising out of any claim, suit or action alleging defect in
PRODUCTS as a result of any inaccurate, erroneous or incomplete technical
information received from LICENSOR. In all respects, LICENSOR’s and LICENSEE’s
responsibility shall be limited to damages that were caused intentionally or by
gross negligence, and the amount of compensation shall in all cases be limited
to such damages which may typically and foreseeably occur in the context of a
contract like this AGREEMENT and in the course of its performance.

 

13



--------------------------------------------------------------------------------

THIRTEENTH.- EFFECTS OF THE AGREEMENT

 

13.1 The present Agreement is binding upon the contracting parties and their
successors in title.

 

13.2 The present Agreement is made in view of the circumstances of LICENSEE and
the latter may not, therefore assign the rights and obligations arising from
this Agreement nor grant a sublicense without the prior written consent of
LICENSOR. LICENSEE shall at all times be free to assign his rights under this
Agreements, whether in part or in total, to an affiliated company or a JV
company in which LICENSEE holds shares.

FOURTEENTH.- CONTRACT TERMINATION AND EFFECTS

 

14.1 The present agreement shall be terminated:

 

  •  

If both parties so agree

 

  •  

Upon expiry of the term of the agreement.

 

  •  

Upon a material breach of any of the contractual obligations herein set forth.

 

  •  

Upon termination and/or invalidity of the patent/s for any cause or rejection of
the patent application/s. Invalidity in a specific jurisdiction shall not affect
the validity of the Contract in other countries.

 

  •  

If either party should file a petition for suspension of payments or in
bankruptcy, its liquidation or dissolution is decreed, or it comes under some
form of receivership.

 

14



--------------------------------------------------------------------------------

14.2 If either party fails to perform any of the obligations herein contained,
the aggrieved party may, by notice, request the other party to put right such
failure within thirty days. The agreement shall only be terminated if the
failure is not remedied within such period.

 

14.3 Upon teimination of the agreement for any cause, all its effects shall
expire and LICENSEE shall cease from the use of the patent application or
registration. If and when one or more of the reasons for termination set forth
in the last two bullet points of Sect. No. 1 applies, the right of LICENSEE to
manufacture, distribute and sell the QUICKPLACER ROBOT in the particular
jurisdiction(s) and to make use of the Know-How acquired in the course of
performing this Agreement, shall thereby not be affected.

 

14.4 LICENSOR shall not be held responsible in the event of termination of the
agreement due to the refusal of the patent application or the invalidity of the
patent in any jurisdiction, nor shall be obliged to return any sums received
during the term of the agreement.

 

14.5 LICENSEE guarantees that no information received by LICENSOR will be used ,
directly or indirectly, to develop a product that may infringe LICENSOR’ s
patent rights and/or rights resulting from patent applications.

FIFTEENTH.- GOVERNING LAW AND JURISDICTION

 

15.1 This agreement shall be performed and interpreted in accordance with the
Laws of Switzerland. The original version is in English language and any
translation is being provided for interpretation purposes only. In the event of
a conflict of interpretation of the present contract, the English version shall
prevail.

 

15



--------------------------------------------------------------------------------

15.2 Any dispute arising out of or in connection with this contract, including
any question regarding its existence, validity or termination, shall be referred
to and finally resolved by arbitration under the Rules of the International
Chamber of Commerce in Paris (“ICC”), which Rules are deemed to be incorporated
by reference into this clause. The number of arbitrators shall be one. The seat,
or legal place, of arbitration shall be London. The language to be used in the
arbitral proceedings shall be English. The governing law of the contract shall
be the substantive law of Switzerland.

SIXTEENTH.- MISCELLANEOUS PROVISIONS

 

16.1 Any modification of this Agreement shall he made in writing signed by the
parties and shall clearly express the intention to amend.

 

16.2 The invalidity of any clause or sub-clause or a part thereof in this
agreement shall not affect the continuing enforceability and validity of the
remaining provisions.

 

16.3 Should LICENSOR cease to exist, the patent rights as listed in Schedule II
to this Agreement shall, to the extent they are still in force, automatically
pass to LICENSEE. In the event that prior to such occurrence the patent rights
have been transferred or assigned to a third party, such third party shall be
bound by this Agreement in all respects.

 

16.4 Failure to enforce or waiver of any clause herein contained at any time by
either party shall not affect the enforceability of such clause or be construed
as a waiver of such clause to a future date.

 

16.5 NOTICES AND THEIR LANGUAGE

 

16



--------------------------------------------------------------------------------

  16.5.1 Any notice or other communication under or in connection with this
Agreement shall be in writing and shall be delivered personally, or sent by
courier or fax transmission (to be affirmed in writing) to the following
addresses:

 

For the LICENSOR:

  

FUNDACION FATRONIK

Paseo Mikeletegi

7 Parque Tecnologico Miramon

E – 20009 Donostia-San Sebastian

Facsimile:    For the LICENSEE:   

ADEPT TECHNOLOGY INC.

3011 Triad Drive

Facsimile:

  

USA – Livermore, California

+1.925.245.3510

A copy should be sent by fax transmission to   

Adept Technology GmbH

Otto-Hahn-Str. 23

D – 44227 Dortmund

Germany

+49 231 75894-50

Facsimile:   

Or to such other addresses as the recipient may notify or may have notified in
writing.

Proof of posting or dispatch of any notice or communication to the Borrower
shall be deemed to be proof of receipt in the case of a letter, on the seventh
business day in the country of receipt after posting and in the case of a fax
transmission or cable on the business day in the country of receipt immediately
following the date of its dispatch.

 

17



--------------------------------------------------------------------------------

  16.5.2 Any notice or other communication under or in connection with this
Agreement shall be in the English language or, if in any other language,
accompanied by a translation into English. In the event of any conflict between
the English text and the text in any other language, the English text shall
prevail.

In WITNESS WHEREOF, the parties hereto, confirming, ratifying and accepting the
contents hereof, have hereunto affixed their signatures on the date first above
written.

 

/s/ Adept Technology GmbH     /s/ Fatronik

Adept Technology Inc.

3011 Triad Drive,

Livermore, CA 94551

USA

   

Fatronik

Paseo Mikeletegi, 7 – Parque Tecnologico

E-20009 Donostia – San Sebastian

Spain

 

18